Order and judgment (one paper), Supreme Court, New York County (Irma Vidal Santaella, J.), entered on or about June 24, 1991, which permanently stayed the arbitration of respondent’s claim for uninsured motorist vehicle benefits, unanimously affirmed, without costs.
The police accident report of the officer, who witnessed the *351instant car chase and "intentional” ramming of the police vehicle in which Officer Morales was a passenger, was properly admitted into evidence as an exception to the hearsay rule pursuant to CPLR 4518 (a) (see, Yeargans v Yeargans, 24 AD2d 280). Moreover, the officers/witnesses’ statements concerning the intentional nature of the incident were correctly considered by the court since the officers were trained experts in accident investigation. Finally, under the circumstances the court’s conclusion that this was not a covered "accident” was neither against the weight of the evidence nor contrary to law. Concur — Sullivan, J. P., Milonas, Kupferman and Ross, JJ.